Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is a non-Final office action in merits.  Claim 1-20, after amendment, are presently pending and have been considered below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/5/18 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/11/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or
    nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1- 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 10410328 B, Liu et al. (hereinafter Liu) in view of US 2010/0088151 A1, Kim et al. (hereinafter Kim) and further in view of in view of NPL, “Learning Robust Similarity Measures for 3D Partial Shape Retrieval”, Liu et al., International Journal of Computer Vision, September 30, 2008 (hereinafter Liu2).
As to claim 1, Liu discloses a computer-implemented method for generating a transformation space to compare feature spaces for digital map making comprising: 
determining a first feature space represented by a first vector or matrix comprising one or more first mappable geographic features of a geographic area detected from raw sensor data and classified by a feature detector into a first attribution category (Figs 30, 33, 35, 38, 40, features including people walking (3012, 3014), cars (3026, 3028) etc. 
determining a second feature space represented by a second vector or matrix comprising one or more second mappable geographic features of the geographic area detected from the raw sensor data and classified by the feature detector into a second attribution category (Figs 30, 33, 35, 38, 40, features including road signs (3018), lane markings (3006) etc. (e.g. mappable features); col 35, lines 36-62; col 44, lines 3-14, feature set corresponding non-moving objects captured from sensors; Figs 2, 4, 11-12; col 10, lines 5-18; col 23, lines 13-27; col 16, lines 12-62, feature extraction to generate and update pose with buffered sensors data, such measured/captured sensor data  are in vector form for the area the sensor measuring non-moving objects); 
calculating a first similarity score for the first feature space based on a first distance metric applied to the one or more first mappable geographic features (Figs 12-13; col 14, lines 61-67; col 15, lines 26-38, 54-67; col 19, lines 19-31; col 22, lines 23-25, generating and using a matching score (e.g. similarity score) for feature searching based on intelligent thresholds (e.g. distance)), and a second similarity score for the second feature space based on a second distance metric applied to the one or more second mappable geographic features Figs 12-13; col 14, lines 61-67; col 15, lines 26-38, 54-67; col 16, lines 56-67; col 19, lines 19-31; col 22, lines 23-25; col 30, lines 48-

Nevertheless, Agarwal, in the same or similar field of endeavor, additionally teaches determining a plurality of geographic features represented in a map (mappable) (Figs 1, 5; pars 0004-0008, 0025-0029, determining one or more geographic features and the feature attributes corresponding different feature details, floors of the buildings, road, business types, among others with respect to the venue (geographic location).

Liu discloses the weight being applied to generate the match score (col 22, lines 1-15) but does not expressly disclose determining the transformation space comprising a first weight to be applied to the first similarity score and a second weight to be applied to the second similarity score based on matching one or more combinations of the first attribution category and the second attribution category.  

Liu2, in the same or similar field of endeavor, further teaches methods and algorithms for computing similarity or distance scores for individual features, and weights applied to the computation metric (sections 1, 3.1-3.2) as well as determining the transformation space comprising a first weight to be applied to the first similarity score and a second weight to be applied to the second similarity score based on matching one or more 
Therefore, consider Liu, Agarwal, and Liu2’s teachings as a whole, it would have been obvious to one of skill in the art before the filing date of invention to incorporate Agarwal’s teachings on determining geographic features and associated attributes Liu2’s teachings on weighted feature similarity score computation algorithm in Liu’s method for identifying and extracting feature sets 2D/3D in image processing application.

As to claim 2, Liu as modified discloses the method of claim 1, further comprising: processing the one or more first mappable features, the one or more second mappable features, or a combination thereof using the transformation space to create the digital map (Liu: Figs 3, 12, 22-23, 28, 30, 33, 35, 38; col 35, lines 3-22, creating a digital map based on features of non-moving objects; Agarwal: 5; pars 0004-0008, 0025-0029).  

As to claim 3, Liu as modified discloses the method of claim 1, wherein the first weight and the second weight perform a direct linear transformation (DLT) of the first feature space and the second feature space (Liu: col 7, line 59-col 8, line 2; col 42, lines 51-61, scale correction being a linear transformation; col 16, lines 18-35, Kalman filtering (EKF) being a linear transformation).  



As to claim 5, Liu as modified discloses the method of claim 4, wherein tuning the first weight and the second weight further comprising: maximizing a total score based, at least in part, on the matching of the one or more combinations of the first attribution category and the second attribution category (Liu2: section 3, maximizing the total excited similarities of matching two sets of local features).  

As to claim 6, Liu as modified discloses the method of claim 4, wherein tuning the first weight and the second weight further comprising: minimizing the total score based, at least in part, on determining the one or more combination of the first attribution category and the second attribution category is incorrect (Liu2: sections 3.1, 4).  

As to claim 7, Liu as modified discloses the method of claim 6, further comprising: automatically align the first feature space and the second feature space based, at least in part, on the total score (Liu: Figs 13, 20, aligning coordinates of the feature points; col 6, lines 29-41; col 8, lines 3-30; Liu2: sections 1-2).  



As to claim 9, Liu as modified discloses the method of claim 1, wherein the first attribution category and the second attribution category comprises one or more lane lines, one or more road signs, terrain features, drivable surfaces, or a combination thereof (Liu: col 34, lines 24-42, lane, location of lane markers, road surface; col 35, lines 7-15, 23-35).  

As to claim 10, Liu as modified discloses the method of claim 1, wherein determining the transformation space further comprising: searching for a plurality of subset of the first attribution category and the second attribution category in the first feature space and the second feature space, respectively, to maximize the total score, and wherein the search comprises a discrete grid search (Liu2: sections 1-3, similarity search/retrieval can be performed efficiently in different ranges, spaces, class, part-in-whole, etc.).  

As to claim 11, it recites an apparatus with processor, memory, and computer programs executed to perform functions and features recited in claim 1. Rejection of claim 1 is therefore incorporated herein.


As to claim 18, it recites a non-transitory computer storage medium with instructions executed to perform functions and features recited in claim 1. Rejection of claim 1 is therefore incorporated herein.
As to claims 19-20, they are rejected with the same reason as set forth in claims 2-3, respectively.

Response to Arguments
Applicant’s arguments have been considered but they are moot in light of new ground of rejection. 
In addition, regarding applicant’s arguments, examiner would like to point out that from applicant’s specification, geographic features are two or three dimensional features related to features in certain geographic areas (pars 0070-0071, 0082). While certain stationary objects are provided as examples, the features are not restricted or limited to stationary features only.  As to the claim with broadest reasonable interpretation, both stationary or non-stationary features within the given geographic areas are geographic features and mappable in an image.  In fact, detection for object or feature motion in images often utilizes such image mapping and comparison images captured at different times from sensors to determine whether the object/feature being in motion or not.

Examiner’s Note



Contact Information
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUN SHEN whose telephone number is (571)270-7927.  The examiner can normally be reached on Mon-Fri 8:30-5:50 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571-270-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



QUN SHEN
Primary Examiner
Art Unit 2661


/QUN SHEN/
Primary Examiner, Art Unit 2661